This is an appeal from the district court of Hughes county. The plaintiffs in error filed their brief November 24, 1922. No brief has been filed by the defendant in error and no extension of time has been given to file same, and no reason has been assigned by the defendant in error as to why it has not filed brief. The brief of the plaintiffs in error appears *Page 278 
to reasonably sustain the assignments of error, and under the rule of this court, the record will not be searched to find some theory upon which the judgment of the lower court may be sustained.
The judgment of the lower court is reversed.
By the Court: It is so ordered.